DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species C, claims 1-16 in the reply filed on 02 May 2022 is acknowledged.  Claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 02 May 2022.
The examiner notes to applicant that claim 1 is allowed.  Therefore, the restriction requirement among species, as set forth in the office action mailed on 01 March 2022 is hereby vacated.  See reasons for allowance.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 06 January 2021, have been considered.


Drawings
The drawings received on 06 January 2021 are accepted.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
1. The primary reasons for allowance for claim 1 is that applicant’s claimed invention includes a liquid discharge head having a channel unit, an individual channel, a first common channel, a second common channel, where the individual channel has a nozzle, a pressure chamber, a descender forming at least a part of a channel that connects the nozzle and the pressure chamber, positioned between the nozzle and the pressure chamber in a first direction, a first connecting channel connecting the pressure chamber and the first common channel, and a second connecting channel positioned between the second common channel and the descender in a second direction orthogonal to the first direction, a central axis of the nozzle, positioned between the second common channel and a central axis of the descender in the second direction, the descender has a first portion including one end, and a second portion positioned between the pressure chamber and the first portion in the first direction, and in an end, of the descender, opposite to the second connecting channel in the second direction, an inner wall defining the one end of the first portion protrudes toward the second connecting channel in the second direction beyond an inner wall defining the second portion.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
2. Claims 2-17 are allowed for being dependent upon claim 1.
United States Patent No. 9,908,339 to Irokawa disclose a liquid jet head (Fig. 11) having a descender (Fig. 11, element 41-1) where in an end of the descender, an inner wall (Fig. 11, element 45) defining the one end of a first portion (Fig. 11, element 103) protrudes towards a second direction (Fig. 11, i.e. left/right) beyond an inner wall (Fig. 11, elements 41-1, 45).  However, Irokawa fails to disclose a descender forming at least a part of a channel that connects the nozzle and the pressure chamber and is positioned between the nozzle and the pressure chamber in a first direction, a first connecting channel, and a second connecting channel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        07/01/2022